Citation Nr: 0020352	
Decision Date: 08/03/00    Archive Date: 08/09/00

DOCKET NO.  97-08 973	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Roanoke, Virginia


THE ISSUES

1.  Whether the claim of service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD), is well-grounded.  

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include PTSD.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

John M. Clarkson, III, Counsel


INTRODUCTION

The veteran had active service from August 1989 to August 
1993.  This appeal arises from a February 1996 rating 
decision, which denied service connection for an acquired 
psychiatric disorder, to include PTSD.  The veteran was 
accorded a hearing in May 1997 before a hearing officer at 
the RO, and a transcript of the hearing is included in the 
claims folder.  


FINDING OF FACT

The claim of service connection for an acquired psychiatric 
disorder, to include PTSD, is plausible.  


CONCLUSION OF LAW

The claim of service connection for an acquired psychiatric 
disorder, to include PTSD, is well-grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran's DD Form 214 ("Certificate of Release or 
Discharge from Active Duty") shows that he served in the 
U.S. Navy, and that his last duty assignment was aboard the 
USS Gunston Hall.  The DD Form 214 also indicates that the 
veteran was awarded the Southwest Asia Service Medal, with 
two bronze stars.  His service medical records do not contain 
a complaint, diagnosis, or treatment for an acquired 
psychiatric disorder, to include PTSD.  

In a VA claim application, submitted in August 1995, the 
veteran asserted that he has a nervous disorder which began 
during service in the Persian Gulf in 1991.  In an October 
1995 statement, the veteran indicated that he was receiving 
medical treatment at the VA Medical Center in Hampton, 
Virginia (Hampton VAMC).  

A VA hospital discharge summary report from the Hampton VAMC, 
and dating from October 1995 to November 1995, was 
subsequently added to the claims folder.  The report 
contained the veteran's complaints of recurrent daydreams and 
feelings of isolation, beginning when he was aboard a ship 
deployed to the Persian Gulf.  The veteran reported that his 
ship was capable of deploying Marines, and that he could hear 
bombs detonating.  His ship conducted numerous emergency 
drills, and the veteran stated that he began to worry about 
the possibility of a real emergency.  He had difficulty 
displacing the drills from his mind, and he daydreamed about 
the drills.  He became more isolated from other individuals, 
and he began to have dreams of his ship sinking and his 
falling from his ship.  The examiner noted that this was the 
first psychiatric admission of the veteran.  On clinical 
evaluation, the veteran made appropriate eye contact.  He was 
described as pleasant, but his speech was quiet and slow.  
His mood was slightly dysphoric, and his affect was 
constricted.  He denied delusions or hallucinations.  He was 
alert and oriented in all three spheres.  He displayed good 
insight and judgment.  During his hospitalization, the 
veteran reportedly displayed what were characterized as PTSD-
like symptoms.  The examiner made a provisional diagnosis of 
PTSD.  

A December 1995 VA hospital discharge summary report noted 
that the veteran had been transferred to Hampton VAMC after 
returning from a substance abuse program in Richmond, 
Virginia.  The examining physician's diagnoses included PTSD.  

Military personnel records associated with the claims folder 
in January 1996 show that the veteran was received for duty 
aboard the Gunston Hall in February 1990, and remained aboard 
that ship until discharge from service.  

In January 1996, the veteran submitted a statement in support 
of his claim of service connection for an acquired 
psychiatric disorder, listing stressful events which he 
contended triggered the onset of a psychiatric disorder.  The 
veteran reported that he recovered the remains of one of his 
closest friends after a helicopter crash.  He stated that 
another one of his close friends died due to faulty 
equipment.  Other friends attempted suicide.  Racial 
disturbances occurred aboard his ship.  The ship was caught 
in a tornado.  And, the veteran indicated that he experienced 
fear as the ship engaged in military actions, such as 
aircraft attacks and using explosives.  The veteran stated 
that a fellow sailor in the engineering section of the 
Gunston Hall, whom he identified as [redacted], was killed in 
January 1993.  [redacted] and [redacted] were two 
other sailors identified by the veteran, as having been 
injured aboard the Gunston Hall in June 1992 and February 
1993, respectively.  

Records of VA medical treatment of the veteran, dating from 
January 1996 and February 1996, include a February 1996 
medical report containing diagnoses of schizophrenia, 
paranoid type, and PTSD.  

A February 1996 VA hospital discharge summary report 
described the veteran's medical treatment.  The examining 
physician reported that, despite some improvements with the 
veteran's PTSD symptoms, he continued to experience 
flashbacks and nightmares secondary to "Desert Storm" 
experiences while serving on a Navy ship.  The diagnoses 
included PTSD and schizophreniform disorder, with psychotic 
symptoms for less than six months.  In June 1996, a 
certificate of achievement, dated May 1996, and awarded to 
the veteran by the Hampton VAMC for completion of a PTSD 
psycho-education series was associated with the claims 
folder.  

In a June 1996 statement, the veteran contended that his 
receipt of two bronze stars during service established that 
he participated in combat activities.  

Records of VA medical treatment of the veteran, dating from 
March 1996 to July 1996, and including a May 1996 VA hospital 
discharge summary, were added to the claims folder in 
February 1997.  The medical records show continuing treatment 
of the veteran for disorders including PTSD.  

In May 1997, the veteran was accorded a hearing before a 
hearing officer at the RO.  At the hearing, the veteran 
testified that [redacted] was a close friend who underwent 
surgery.  Unspecified complications developed with the 
surgery and Mr. [redacted] expired.  The veteran indicated that he 
was called upon to take Mr. [redacted] body to the helicopter 
deck.  [redacted] was a sailor who was one of the 
veteran's friends.  Mr. [redacted] attempted to commit suicide 
by hanging himself from the boat deck before being cut down 
by boatswain mates.  [redacted] attempted to commit suicide 
by ingesting an overdose of an unspecified substance.  The 
veteran testified that he found Mr. [redacted] on his bunk after 
his attempted suicide, and the veteran alerted medical 
personnel.  Another individual, identified by the veteran as 
"Doc", was called upon to take the veteran's place on a 
helicopter flight.  The helicopter crashed and Doc was 
killed.  The veteran stated that he was part of the boat crew 
which assisted in recovering Doc's remains.  The veteran 
indicated that he was a deck seaman, and that he frequently 
spoke with the chaplain.  He was unable to earn promotion, 
and had difficulty getting along with his supervisors.  

In a July 1997 letter, the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR) informed the RO that 
histories of the Gunston Hall for 1992 and 1993 did not 
indicate that any personnel casualties occurred during those 
years.  Unit histories for 1990 and 1991 were unavailable.  
The U.S. Navy Casualty Assistance Branch was unable to either 
verify the death of a crewman named [redacted], or injuries 
to individuals named [redacted] or [redacted].  The 
1992 history for Gunston Hall showed that the ship deployed 
to the Mediterranean Sea in October 1992, together with 
several other ships, including the USS Austin.  In November 
1992, while en route to Spain, Gunston Hall conducted a 
search for a downed CH-53 helicopter.  Gunston Hall recovered 
wreckage and one crew member's body.  The 1993 history 
indicated that numerous training evolutions were conducted in 
April, including man overboard drills, general quarters 
drills, and fire drills.  

Records of medical treatment of the veteran, dating from May 
1996 to December 1996, were added to the claims folder in 
July 1998.  These records reflected medical treatment of the 
veteran for disorders including PTSD.  

In July 1998, the veteran submitted a photocopy of a page 
from a scrapbook from his military service.  The scrap book 
page contained the words, "In memory of FN [redacted]
[redacted]."  In an August 1998 letter to the veteran, the RO 
requested that he submit a complete copy of his scrapbook and 
additional detailed information regarding Mr. [redacted].  The 
veteran subsequently submitted a copy of his scrapbook.  The 
scrapbook contained no information regarding the stressful 
events which the veteran previously referenced.  

An October 1998 VA medical progress note indicated that the 
veteran continued to receive medical treatment for PTSD.  

In February 1999, the veteran, through his representative, 
submitted a DD Form 214 for [redacted].  The DD 
Form 214 indicated that Mr. [redacted]'s last duty assignment was 
aboard the Gunston Hall and that he was retired from service 
due to physical disability, effective March 12, 1993.  A DD 
Form 1300 ("Report of Casualty") was also submitted.  The 
DD Form 1300 showed that Mr. [redacted] died as a result of 
cardiac arrest on March 11, 1993.  

In a May 1999 letter to the lieutenant governor of Virginia, 
the veteran explained that he had been rendered unemployable 
due to PTSD, and that he was receiving benefits from the 
Social Security Administration (SSA).  In letters to the 
lieutenant governor and to the president, dated in May 1999, 
the veteran's mother asserted, among other things, that the 
veteran was experiencing mental problems as a result of his 
deployment to the Persian Gulf in the Navy.  

In a November 1999 letter to the veteran's Congressman, the 
RO explained that additional military personnel records 
regarding the veteran had been requested from the U.S. Navy, 
together with complete medical and dental records from the 
national Naval Medical Center in Bethesda, Maryland, and a 
copy of Mr. [redacted]'s military personnel records and 
information concerning the circumstances surrounding his 
death.  In December 1999, the veteran's military personnel 
records, duplicates of portions of his service medical 
records, and a duplicate of his DD Form 214 were associated 
with the claims folder.  

In a January 2000 Supplemental Statement of the Case (SSOC), 
the RO informed the veteran that Mr. [redacted]'s claims folder 
had been reviewed.  Copies of pertinent portions of Mr. 
[redacted]'s claims folder were not associated with the 
evidentiary record in this case.  According to the SSOC, Mr. 
[redacted]'s claims folder contained a copy of a report of the 
Navy's investigation into the circumstances surrounding his 
death.  The SSOC indicated that Mr. [redacted] was serving aboard 
the Gunston Hall in February 1993 when he was evacuated to 
the USS Austin for an emergency appendectomy.  Mr. [redacted] 
reportedly went into cardiac arrest when anesthesia was 
administered in a faulty manner.  Mr. [redacted] expired due to 
complications arising in connection with the cardiac arrest.  
The RO concluded that, at the time the veteran assisted in 
the transfer of Mr. [redacted] from the Gunston Hall to the 
Austin, Mr. [redacted] was not in a life-threatening situation, 
and that Mr. [redacted]'s subsequent demise, though productive of 
anxiety in the veteran, did not rise to the level of a 
stressor sufficient to trigger the onset of PTSD.  

Analysis

Service connection will be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  In order for a claim 
of service connection to be well-grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).  

In this case, the evidence contains medical diagnoses of 
PTSD, thus satisfying the first requirement of well-
groundedness set forth in Caluza.  

The veteran's DD Form 214 does not reflect combat or a 
military occupational specialty relating to combat.  There is 
no evidence that he engaged in actual combat with the enemy.  
Following review of the evidence of record, the Board is 
satisfied that some of the significant events reported by the 
veteran as occurring during his duty tour aboard Gunston Hall 
(the death of [redacted], numerous drills aboard ship) took 
place.  Thus, the second element of Caluza is met.  

The February 1996 VA hospital discharge summary report can be 
interpreted as relating the veteran's PTSD symptoms to his 
experiences aboard ship.  Therefore, the third element of 
Caluza is present.  Accordingly, the Board finds that the 
claim of service connection for an acquired psychiatric 
disorder, to include PTSD, is well-grounded, and to this 
extent, the claim should be granted.  


ORDER

The claim of service connection for an acquired psychiatric 
disorder, to include PTSD, is well-grounded, and to this 
extent, the appeal is granted.  


REMAND

As noted in the veteran's May 1999 letter to the lieutenant 
governor, he is currently in receipt of disability benefits 
from the SSA, and it appears that the SSA disability benefits 
were awarded to him in connection with his PTSD.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that, in circumstances such as those present here, medical 
records upon which a SSA disability decision has been based 
should be obtained.  Masors v. Derwinski, 2 vet. App. 181 
(1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

In Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court held 
that, even if it is found that there was a stressful event in 
service, it must still be determined whether that stressful 
event was of sufficient gravity to support a diagnosis of 
PTSD.  The Board is not competent to make medical 
determinations based on its own judgment.  See Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  In this case, as 
indicated above, the RO has concluded that, although an 
individual identified by the veteran as [redacted] was 
assigned to the veteran's ship and died during the veteran's 
service, the veteran's claimed stressor associated with the 
death of [redacted] was inadequate to support a diagnosis of 
PTSD.  However, the records upon which the RO relied in 
making its determinations surrounding the death of [redacted]
have not been associated with the claims folder.  Therefore, 
in order to permit an appropriate determination as to the 
adequacy of the claimed stressor, the records from Mr. 
[redacted]'s claims folder concerning the circumstances 
surrounding his death must be obtained.  In West v. Brown, 7 
Vet. App. 70 (1994), the Court held that the sufficiency of a 
stressor is a medical determination, and that adjudicators 
may not render a determination on this point in the absence 
of independent medical evidence.  See also Cohen v. Brown, 10 
Vet. App. 128 (1997).  

Additionally, a December 1995 VA hospital discharge summary 
report showed that the veteran had been transferred to 
Hampton VAMC after returning from a substance abuse treatment 
program in Richmond, Virginia.  It is unclear whether the 
medical treatment occurred at a VA or a private medical 
facility in Richmond, but VA's duty to assist requires that 
these treatment records be obtained.  

Accordingly, the claim of service connection for an acquired 
psychiatric disorder, to include PTSD, is REMANDED to the RO 
for the following:

1.  The RO should contact the Social 
Security Administration and obtain a copy 
of any decision awarding the veteran 
disability benefits and the medical 
records upon which such decision was 
based.  

2.  The RO should associate the claims 
folder of [redacted]. with 
this veteran's claims folder.  

3.  The RO should obtain copies of VA or 
private medical treatment of the veteran 
for an acquired psychiatric disorder, to 
include PTSD, which was rendered in 
Richmond, Virginia between the veteran's 
separation from service in August 1993 
and December 1995.  The records obtained 
should be associated with the claims 
folder.  

4.  After the above referenced 
development has been completed, the 
veteran should be accorded a VA 
psychiatric examination to determine the 
nature and etiology of his acquired 
psychiatric disorder, to include PTSD.  
All clinical findings should be reported 
in detail. The examining physician must 
review the claims folder, the associated 
claims folder of [redacted],
and a copy of this remand in connection 
with the examination and state in the 
examination report that the review has 
been accomplished.  The examining 
physician must furnish a response to the 
following questions:  (a) Does the 
veteran have PTSD, and if so, is it 
related to service or the verified events 
the veteran regards as stressful in 
service?  (b) Is any acquired psychiatric 
disorder, other than PTSD, related to 
service or the verified events the 
veteran regards as stressful in service?

4.  Following completion of the foregoing 
actions, the RO should review the claim 
to determine whether it may be granted.  
If the claim remains denied, the veteran 
and his representative should be 
furnished an appropriate supplemental 
statement of the case and given an 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals


 



